DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Fig. 7 is objected to for missing the reference number 101 which is indicated in published paragraph [0098]. 
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
"The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)." (Emphasis added by Examiner)
The empty diagram boxes 13, 15, 17 (Fig. 2), 123, 125, 127, 129, 131, 133, 135, 137, 139, 141, 143, 145, 147, 149, 151, 153 (Fig. 8), 152, 154, 156, 158 (Fig. 9), 163, 165, 167, 169, 171, 173, 175, 177, 179, 181, 183, 185, 187 (Fig. 10) must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Specification
The disclosure is objected to because of the following informalities: published paragraph [0068] contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	Appropriate correction is required.

Claim Objections
Claim 52 is objected to because of the following informalities:  the wording of claim 52 is unclear.  wherein, tension and temperature measurements may be obtained directly from the drill pipe when so-called “wired pipe” is in use and either/or tension and temperature information is available along the length of the drill pipe.  As best understood from paragraphs [0033] and [0063], either temperature and/or tension measurements are available when using the “wired pipe” and the temperature and tension measurements can be directly obtained from the drill pipe.   Appropriate correction is required.

Allowable Subject Matter
Claims 38-51, 53-61 are allowed.  
 The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes Mehta et al. (US20110102188 herein after “Mehta”), Kerr (US5351531 herein after “Kerr”).  Mehta teaches a system and method for determination of the stretch or compression of a drill string.  Mehta gathers data from distinct positions along the drill string and uses the stretch/compression to compensate the depth measurement and obtain the most accurate depth measurement.  There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to use the system and method of Mehta and specifically make measurements to derive physical characteristics, wherein the measurements are made when the drill string is under tension whilst being pulled out of the wellbore.  
Kerr teaches the measurement of tension and length while the slickline tool is moving.  The method and system of Kerr uses depth measurement means coupled to tension measuring means and to wheel means for determining the depth of the well tool on the slickline in a well bore as a function of the length of slickline measured by revolutions of the wheel means, the change in length of the slickline due to temperature effects, and the change in length of the slickline due to tension.  Kerr’s measurements of tension and length are not obtained from any measurement within the wellbore.  Therefore, there is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to obtain measurements at defined locations in the wellbore when the drill string is under tension whilst being pulled out of the wellbore.  
The prior art, whether considered alone or in combination, fails to teach, suggest, or make obvious the requirement of calculating a correction which is calculated based upon one or more physical characteristics of the drill string wherein, at least one of the physical characteristics is derived from measurements made at defined locations in the wellbore when the drill string is under tension whilst being pulled out of the wellbore.  This limitation, in combination with the remaining limitations of claim 38, make claims 38-51, 53-61 allowable over the prior art. 

Conclusion
	This application is in condition for allowance except for the following formal matters: 
The objection to claim 52, the objection to the drawings, and the objection to the specification.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Coulter et al. (US5062048; teaches stretch correction for wireline depth using calibrated encoder wheels), Barrow et al. (US20070131418 teaches accurate wireline depth determination using transponders located along wireline). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        4/21/2020

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861